Me. Justice Hutchison
delivered the opinion of the Court.
Maria Alejandro Pinto requested the cancellation in a registry of property of the record entry of a mortgage after the lapse of twenty years as provided by the final paragraph of Section 2 of An Act approved August 29, 1923. (Laws of Puerto Rico, Special Session 1923, 36.) The registrar refused to cancel this entry because the law of 1923 as amended in 1936 (Laws of Puerto Rico, Special Session 1936, 148) does not provide for the cancellation of such entries at the request of an interested party after the lapse of 20 years. *634The question is whether Section 2 of the Law of 1923 was repealed by the amendment of 1936.
 By Section 1 of Act number 12 of 1923 the registrar was authorized to cancel in the registry of property several different kinds of entries grouped in different paragraphs under the letters (a), (b), (o) and (d). Paragraph (a) specified “mentions of mortgages, annuities (censos) and of other rights.” Paragraph (&) specified entries of attachments and other similar entries. Paragraph (c) specified “entries of bonds secured by mortgages to guarantee the faithful performance of public duties” etc. Paragraph (d) referred to judgment liens. This Section made no provision for the cancellation of record entries of mortgages.
Section 2 authorized the owners of real estate encumbered by mortgages overdue for more than 20 years to bring an action for the cancellation of such mortgages. The final paragraph of that Section follows:
“Oil the lapse of one year from the date oil which this act takes effect and on petition of the aforesaid interested parties, registrars shall cancel the mortgage referred to in this section, without need of any notice whatever, if the filing of suit to recover the same or the subsistence of such liens is not shown in the registry.”
Sections 3 and 4 were as follows:
“Section 3. — On their own motion or at the request of a party, Registrars of Property shall cancel entries of attachment by reason of taxes, in the lapse of one year from the date of the entry.
“Section 4. — The foregoing sections shall be known as section 388-a, 388-b, and 388-c, respectively, of the Mortgage Law, and shall be inserted in the corresponding place in said legal body in any official reprint that may be made thereof.”
In 1924 (Laws of Puerto Rico, Special Session 108) the Legislature amended paragraph (a) of Section 1 of the Law of 1923. In 1936 the Legislature enacted the law relied upon by the registrar of property entitled “An Act to amend Act No. 12, of August 29, 1923, as amended by Act No. 12 of *635June 25, 1924, which amenment shall he inserted as Article 388-A of the Mortgage Law.” The pertinent portion of Section 1 as published in Spanish and English reads:
“Sección 1. — La Ley número 12 de agosto 29, 1923, según ha sido enmendada por la Ley número 12 de junio 25, 1924, queda en-mendada y redactada del modo siguiente, y se insertará como ar-tículo 388-A de la Ley Hipotecaria.
“Artículo 388-A. Los registradores de la propiedad, a instancia de parte, autenticada ante notario procederán a cancelar en el res-pectivo registro: ”
“Section 1. — An amendment is hereby made to Act No. 12, oí August 29, 1923, as amended by Act No. 12, of June 25, 1924, which amendment shall read as follows and shall be inserted as Article 388-A of the Mortgage Law:
“Article 388-A. On application of a party, authenticated before a notary, the registrars of property shall proceed to cancel in the respective register: ...”
The language just quoted is followed by paragraphs (a), (b), (c) and (d) of Section 1 of the Law of 1923 with certain minor changes and modifications.
Section 3 simply says that:
“All laws or parts of laws in conflict herewith are hereby repealed. ’ ’
The words of the Spanish version of Section 1 of the Law of 1936, “queda enmendada y redactada del modo siguiente” tend to support the theory of the registrar that Section 2 of the Law of 1923 and all other provisions of that Law not repeated in the Law of 1936 were repealed. See 59 C. J. 924, Sec. 526; Id. 925, 926, Sec. 527. The language used in the Spanish version of the title is also quite consistent with the registrar’s theory of the case. On the other hand Sections 1, 2 and 3 of the Law of 1923 enacted as article 388(a), 388(b) and 388(c) of the Mortgage Law point to a definite policy on the part of the Legislature with reference to the mortgages specified in article 388(b) and the attach*636ments for delinquent taxes specified in article 388(c) as well as the mentions of mortgages and other rights referred to in article 388(a). This policy in its general trend and purpose was uniform. Subject to certain variations as to lapse of time required in each case and some other unimportant differences as to details, the remedy was the same in the -case of attachments for delinquent taxes, in the case of long overdue mortgages and in the case of the other entries referred to in paragraphs a, b, c and d of article 388(a). The only modifications actually made by the Law of 1936 were certain insignificant changes in someone or more of the four subdivisions of article 388(a). There was no substantial change or modification in the legislative purpose and policy of article 388(a) as it was originally drafted in 1923 or as it was amended in 1924. Aside from the fact that the legislature did not repeat Articles 388(6) and 388(c) in the Law of 1936, there is nothing to indicate any legislative intention that these articles should be repealed. Repeals by implication are not favored. If the Legislature had intended to abandon the policy pursued by it for more than a decade in articles 388(6) and 388(c) of the Mortgage Law and at the same time to continue in force that same policy as evidenced by article 388(a) it probably would have said in Section 3 of the Law of 1936: “ Sections 2 and 3 of the Law of .1923, heretofore known as articles 388(6) and 388(c) of the Mortgage Law and all other laws or parts of laws in conflict herewith are hereby repealed.” For these reasons we are unwilling to impute such an intention to the Legislature merely because of the failure to repeat those articles in the Law of 1936.
The ruling appealed from must be reversed.
Mr. Chief Justice Del Toro took no part in the decision of this case.